Exhibit 10.6(e)

FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

THIS FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT (this “Amendment”)
is made and entered into as of January 26, 2009, by and between HENNESSY
ADVISORS, INC., a California corporation (“Borrower”), and U.S. BANK NATIONAL
ASSOCIATION, a national banking association (“Lender”), and has reference to the
following facts and circumstances (the “Recitals”):

A. Borrower and Lender entered into the Amended and Restated Loan Agreement
dated as of July 1, 2005, as amended by the First Amendment to Amended and
Restated Loan Agreement dated as of February 1, 2007, the Second Amendment to
Amended and Restated Loan Agreement dated as of February 1, 2008, the Third
Amendment to Amended and Restated Loan Agreement dated as of June 25, 2008, and
the Fourth Amendment to Amended and Restated Loan Agreement dated as of
September 20, 2008 (as amended, the “Agreement”; all capitalized terms used and
not otherwise defined in this Amendment shall have the respective meanings
ascribed to them in the Agreement as amended by this Amendment).

B. Borrower has requested another amendment to the Agreement as described below,
and Lender has agreed to further amend the Agreement in the manner hereinafter
set forth.

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Borrower and Lender hereby agree as follows:

1. Recitals. The Recitals are true and correct, and, together with the defined
terms set forth therein, are incorporated herein by this reference.

2. Amendment to Agreement. The Agreement is amended as follows:

(a) The definition of “Consolidated Fixed Charge Coverage Ratio” in Section 1.01
of the Agreement is deleted and replaced with the following:

“Consolidated Fixed Charge Coverage Ratio shall mean, for the period in
question, the ratio of: (a) Consolidated EBITDA during such period minus the sum
of Borrower’s and its Subsidiaries’ (i) Capital Expenditures, (ii) income taxes
paid or payable, and (iii) Distributions (to be included in this calculation at
all times that either (A) a Default or Event of Default has occurred and is
outstanding, or (B) the Unrestricted Cash Ratio is less than 1.5 to 1.0); to
(b) Consolidated Fixed Charges during such period, all determined on a
consolidated basis and in accordance with GAAP.”

(b) The last sentence of Section 1.01 of the Agreement is deleted and replaced
with the following:

“The principal balance of the Loan shall be due and payable in sixty-six
(66) consecutive monthly installments as follows: (a) one (1) installment in the
amount of Ninety Four Thousand Sixty and 00/100 Dollars ($94,060.00), due and
payable on July 10, 2005; (b) forty-four (44) equal consecutive monthly
installments,



--------------------------------------------------------------------------------

each in the amount of One Hundred Seventy Four Thousand Two Hundred Nine and
69/100 Dollars ($174,209.69), due and payable on the first day of each month,
commencing on August 1, 2005; (c) twenty (20) equal consecutive monthly
installments, each in the amount of Sixty Eight Thousand Seven Hundred Fifty and
00/100 Dollars ($68,750.00), due and payable on the first day of each month,
commencing on February 1, 2009; and (d) the sixty-sixth (66th) and final
installment in the amount of the then outstanding and unpaid principal balance
of the Loan due and payable on September 30, 2010.”

3. Amendment to Note. The first paragraph on page 1 of the Note is deleted and
replaced with the following:

“FOR VALUE RECEIVED, the undersigned, HENNESSY ADVISORS, INC., a California
corporation (“Borrower”), hereby promises to pay to the order of U.S. BANK
NATIONAL ASSOCIATION, a national banking association (“Lender”), the principal
sum of Thirteen Million Two Hundred Twenty Two Thousand Seven Hundred Twenty One
and 85/100 Dollars ($13,222,721.85) in sixty-six (66) consecutive monthly
installments as follows: (a) one (1) installment in the amount of Ninety Four
Thousand Sixty and 00/100 Dollars ($94,060.00), due and payable on July 10,
2005; (b) forty-four (44) equal consecutive monthly installments, each in the
amount of One Hundred Seventy Four Thousand Two Hundred Nine and 69/100 Dollars
($174,209.69), due and payable on the first day of each month, commencing on
August 1, 2005; (c) twenty (20) equal consecutive monthly installments, each in
the amount of Sixty Eight Thousand Seven Hundred Fifty and 00/100 Dollars
($68,750.00), due and payable on the first day of each month, commencing on
February 1, 2009; and (d) the sixty-sixth (66th) and final installment in the
amount of the then outstanding and unpaid principal balance of the Loan due and
payable on September 30, 2010.”

4. Costs and Expenses. Borrower hereby agrees to reimburse Lender upon demand
for all out-of-pocket costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses) incurred by Lender in the preparation,
negotiation and execution of this Amendment and any and all other agreements,
documents, instruments and/or certificates relating to the amendment of
Borrower’s existing credit facilities with Lender. Borrower further agrees to
pay or reimburse Lender for (a) any stamp or other taxes (excluding income or
gross receipts taxes) which may be payable with respect to the execution,
delivery, filing and/or recording of any of the Transaction Documents and
(b) the cost of any filings and searches, including, without limitation, Uniform
Commercial Code filings and searches. All of the obligations of Borrower under
this paragraph shall survive the payment of the Borrower’s Obligations and the
termination of the Agreement.

5. References to this Agreement. All references in the Agreement to “this
Agreement” and any other references of similar import shall henceforth mean the
Agreement as amended by this Amendment.

6. Full Force and Effect. Except to the extent specifically amended by this
Amendment, all of the terms, provisions, conditions, covenants, representations
and warranties contained in the Agreement shall be and remain in full force and
effect and the same are hereby ratified and confirmed.

7. Benefit. This Amendment shall be binding upon and inure to the benefit of
Borrower and Lender and their respective successors and assigns, except that
Borrower may not assign, transfer or delegate any of its rights or obligations
under the Agreement as amended by this Amendment.



--------------------------------------------------------------------------------

8. Representations and Warranties. Borrower hereby represents and warrants to
Lender that:

(a) the execution, delivery and performance by Borrower of this Amendment are
within the corporate powers of Borrower, have been duly authorized by all
necessary corporate action and require no action by or in respect of, consent of
or filing or recording with, any governmental or regulatory body,
instrumentality, authority, agency or official or any other Person;

(b) the execution, delivery and performance by Borrower of this Amendment do not
conflict with, or result in a breach of the terms, conditions or provisions of,
or constitute a default under or result in any violation of, the terms of the
Articles of Incorporation or Bylaws of Borrower, any applicable law, rule,
regulation, order, writ, judgment or decree of any court or governmental or
regulatory body, instrumentality authority, agency or official or any agreement,
document or instrument to which Borrower is a party or by which Borrower or any
of its Property is bound or to which Borrower or any of its Property is subject;

(c) this Amendment has been duly executed and delivered by Borrower and
constitutes the legal, valid and binding obligation of Borrower enforceable
against Borrower in accordance with its terms, except as such enforceability may
be limited by (i) applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and (ii) general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or at law);

(d) all of the representations and warranties made by Borrower and/or any other
Obligor in the Agreement and/or in any of the other Transaction Documents are
true and correct in all material respects on and as of the date of this
Amendment as if made on and as of the date of this Amendment; and

(e) as of the date of this Amendment, no Default or Event of Default under or
within the meaning of the Agreement has occurred and is continuing.

9. Inconsistency. In the event of any inconsistency or conflict between this
Amendment and the Agreement, the terms, provisions and conditions contained in
this Amendment shall govern and control.

10. Missouri Law. This Amendment shall be governed by and construed in
accordance with the substantive laws of the State of Missouri (without reference
to conflict of law principles).

11. Notice Required by Section 432.047 R.S. Mo. ORAL AGREEMENTS OR COMMITMENTS
TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR FROM ENFORCING REPAYMENT OF A DEBT
INCLUDING PROMISES TO EXTEND OR RENEW SUCH DEBT ARE NOT ENFORCEABLE, REGARDLESS
OF THE LEGAL THEORY UPON WHICH IT IS BASED THAT IS IN ANY WAY RELATED TO THE
CREDIT AGREEMENT. TO PROTECT YOU (BORROWER(S)) AND US (CREDITOR) FROM
MISUNDERSTANDING OR DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH
MATTERS ARE CONTAINED IN THIS WRITING, WHICH IS THE COMPLETE

AND EXCLUSIVE STATEMENT OF THE AGREEMENT BETWEEN US, EXCEPT AS WE MAY LATER
AGREE IN WRITING TO MODIFY IT.



--------------------------------------------------------------------------------

12. Conditions Precedent. Notwithstanding any provision contained in this
Amendment to the contrary, this Amendment shall not be effective unless and
until Lender shall have received the following, all in form and substance
acceptable to Lender:

(a) this Amendment, duly executed by Borrower;

(b) the Certified Board of Directors Resolutions, duly certified by the
Secretary of Borrower;

(c) a current certificate of good standing for Borrower, issued by the
California Secretary of State (or other evidence of good standing acceptable to
Lender); and

(d) such other documents and information as reasonably requested by Lender.

IN WITNESS WHEREOF, Borrower and Lender have executed this Amendment as of the
day and year first above written.

(SIGNATURES ON FOLLOWING PAGE)



--------------------------------------------------------------------------------

SIGNATURE PAGE-

FIFTH AMENDMENT TO AMENDED AND RESTATED LOAN AGREEMENT

 

Borrower: HENNESSY ADVISORS, INC. By:  

/s/ Neil J. Hennessy

  Neil J. Hennessy, President Lender: U.S. BANK NATIONAL ASSOCIATION By:  

/s/ Kari E. Niermann

  Kari E. Niermann, Assistant   Vice President